EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Maskell on July 13, 2021.
The application has been amended as follows (based on the claims of June 1, 2021):

1. (Currently amended) A method for simulating an accumulation of paint on a virtual object, the method comprising:
dividing a surface of the virtual object into a plurality of sections;
determining a point on the virtual object to deposit a virtual paint droplet based on a position of a mock paint sprayer;
depositing the virtual paint droplet on the virtual object so that a center of the virtual paint droplet is disposed at the point;
determining a subset of the plurality of sections touching the virtual paint droplet;
calculating a volume for the virtual paint droplet
calculating a thickness for the virtual paint droplet based on the volume and a radius of the virtual paint droplet; 
; and 
displaying on a display device the accumulation of paint on the virtual object consistent with the thickness variable for each of the plurality of sections.
6. (Currently amended) A method for simulating an accumulation of paint emitted by a virtual paint sprayer on a surface of a virtual object, the method comprising:
calculating a position of the virtual paint sprayer based on a position
calculating a plurality of vectors emanating from the virtual paint sprayer;
calculating a respective intersection point for each of the plurality of vectors with the virtual object;
depositing a respective center of a virtual paint droplet at each of the respective intersection points;
dividing the surface of the virtual object into a plurality of sections;
Application No. 17/130,352Attorney Docket No. BM-U-038Page 4identifying, for each of the deposited virtual paint droplets, at least one section of the plurality of sections touched by such virtual paint droplet;
calculating a volume of a virtual paint droplet emitted by the virtual paint sprayer;
calculating a calculated thickness for each of the deposited virtual paint droplets assuming each virtual paint droplet has a same radius; 
incrementing a thickness variable for each of the at least one section of the plurality of sections by the calculated thickness; and 
displaying on a display device the accumulation of paint on the virtual object consistent with the thickness variable for each of the plurality of sections.
the volume and the same radius of the virtual paint droplet.
9. (Currently amended) The method of claim 6 wherein each of the virtual paint droplets is assumed to be a cylinder and the calculated thickness is calculated in accordance with [[a]]the volume and the same radius of the virtual paint droplet.  
10. (currently amended) An instructional aid for training an operator to use a paint sprayer, the instructional aid comprising:
a mock paint sprayer sized in relative proportions to be hand-held by the operator
a virtual object; a virtual paint sprayer corresponding to the mock paint sprayer, the virtual paint sprayer configured to virtually emit virtual paint droplets;
a mesh data structure having a plurality of sections, each section representing a corresponding section of a surface of the virtual object;
a plurality of virtual paint droplets virtually deposited on the surface of the virtual object by the virtual paint sprayer, each of the plurality of virtual paint droplets touching one or more of the plurality of sections, each virtual paint droplet having a volume and a calculated thickness assuming each virtual paint droplet has a same radius;
wherein a thickness variable for each of the one or more of the plurality of sections is incremented by the calculated thickness for the corresponding virtual paint droplet; and 
a display device for displaying an accumulation of paint on the virtual object consistent with the thickness variable for each of the plurality of sections.
12. (Currently amended) The instructional aid of claim 10 wherein the thickness for one of the plurality of virtual paint droplets is calculated in accordance with a volume and the same radius.
14. (Currently amended) The instructional aid of claim 10 wherein each of the plurality of virtual paint droplets is assumed to be a cylinder and the thickness is calculated in accordance with a volume and the same radius of the virtual paint droplet. 
 
 

Allowable Subject Matter
Claims 1-14 are allowed.
The reasons for allowance were set forth in the Office Action of March 24, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.L.K./
Patent Examiner
Art Unit 3715



/JERRY-DARYL FLETCHER/           Primary Examiner, Art Unit 3715